PUBLISH


              IN THE UNITED STATES COURT OF APPEALS
                    FOR THE ELEVENTH CIRCUIT

                        ________________________
                                                                FILED
                               No. 98-6637               U.S. COURT OF APPEALS
                          Non-Argument Calendar            ELEVENTH CIRCUIT
                        ________________________                02/12/99
                                                            THOMAS K. KAHN
                                                                 CLERK
                       D.C. Docket No. 93-1039-BH-C



JAN C. GASTON,
                                                        Plaintiff-Appellant,

     versus



BELLINGRATH GARDENS &
HOME, INC.,
                                                        Defendant-Appellee.

                       __________________________

              Appeal from the United States District Court for the
                         Southern District of Alabama
                        _________________________
                              (February 12, 1999)

Before COX, DUBINA, and CARNES, Circuit Judges.

PER CURIAM:
      Plaintiff Jan Gaston appeals from the district court’s grant of summary

judgment to defendant Bellingrath Gardens & Homes (“Bellingrath Gardens”),

her former employer, on her claim that it discriminated against her on the basis

of her disability in violation of the American with Disabilities Act, 42 U.S.C.

12101 et seq. For the reasons set forth below, we affirm the district court’s

judgment.

                             I. BACKGROUND

      Jan Gaston began working for Bellingrath Gardens in 1983, initially in the

garden area and later in the gift shop as a cashier. She had several surgeries

between 1988 and 1992 due to an osteoarthritic condition but was always able

to return to her cashier job afterwards. Up until December 1992, the guidelines

describing her gift shop cashier position did not require her to carry a weight in

excess of ten pounds or to engage in any bending, lifting, or stooping.

      In December 1992, Bellingrath Gardens came under new management.

On December 4, 1992, Ms. Marty Wyas, the new general manager of

Bellingrath Gardens, called Gaston into her office and showed her the new job

guidelines for a gift shop cashier. Those new guidelines required a gift shop

cashier to be able to lift and carry a weight of up to fifty pounds and specified

                                        2
that bending, lifting, and stooping were part of the job. Wyas told her that she

must meet those requirements in the guidelines or “else.” Gaston then told

Wyas that she (Wyas) knew Gaston could not meet those requirements. Wyas,

however, did not take any action against Gaston at that time.

      On December 30, 1992, Gaston resigned her position, allegedly because

she could not meet the requirements in the new guidelines. Gaston does not

point to any evidence indicating that she informed Bellingrath Gardens of the

reason for her resignation.

      On December 28, 1993, Gaston filed a complaint alleging that Bellingrath

Gardens had discriminated against her by failing to provide a reasonable

accommodation for her disability. The suit was subsequently continued,

however, to allow Gaston to pursue a claim for disability benefits from the

Social Security Administration. On June 5, 1996, an Administrative Law Judge

found that Gaston was disabled within the meaning of the Social Security Act

and awarded her disability benefits. Shortly thereafter, the district court lifted

the continuance on Gaston’s ADA suit and Bellingrath Gardens moved for

summary judgment.

      The district court granted Bellingrath Gardens summary judgment on the

                                        3
grounds that Gaston could not establish that she was a “qualified individual with

a disability” under the ADA, that is, an individual who can perform the essential

functions of the job either with or without reasonable accommodation. See 42

U.S.C. § 12111. The district court reasoned that Gaston’s representation to the

Social Security Administration that she was “permanently disabled” and the

ALJ’s finding, in awarding Gaston disability benefits, that “she could not engage

in even sedentary work,” estopped her from maintaining in the present suit that

she could perform her former job as gift shop cashier either with or without a

reasonable accommodation.

      Gaston appealed and we vacated the judgment and remanded the case to

allow the district court to consider our decision in Talavera v. School Bd. of

Palm Beach County, 129 F.3d 1214 (11th Cir. 1997), which had been decided

subsequent to the district court’s entry of judgment. In Talavera, we held that

an ADA plaintiff who the Social Security Administration has certified as “totally

disab[led]” is not judicially estopped from claiming she is able to do her job

with reasonable accommodation for purposes of establishing that she is a

“qualified individual with a disability” under the ADA. Id. at 1220. We also

held, however, that an ADA plaintiff was “estopped from denying the truth of

                                       4
any statements made in her disability application [to the Social Security

Administration].” Id.

      On remand, the district court again awarded Bellingrath Gardens summary

judgment after finding that its previous order granting summary judgment was

consistent with Talavera. Gaston then filed this appeal.

                              II. DISCUSSION

      “We review a district court's grant of summary judgment de novo,

applying the same legal standard employed by the district court. . . . Summary

judgment is appropriate if the record shows no genuine issue of material fact and

that the moving party is entitled to judgment as a matter of law. When deciding

whether summary judgment is appropriate, all evidence and reasonable factual

inferences drawn therefrom are reviewed in a light most favorable to the

non-moving party.” Witter v. Delta Air Lines, Inc., 138 F.3d 1366, 1369 (11th

Cir. 1998)(citations and quotations omitted).

      We find it unnecessary to address the issue of whether Gaston is estopped

from claiming that she could have performed her job with a reasonable

accommodation, because we conclude that her claim that Bellingrath Gardens

discriminated against her by failing to provide a reasonable accommodation fails

                                       5
for a more basic reason–she never requested a reasonable accommodation.1

      We have previously held that a plaintiff cannot establish a claim under the

Rehabilitation Act alleging that the defendant discriminated against him by

failing to provide a reasonable accommodation unless he demanded such an

accommodation. See Wood v. President and Trustees of Spring Hill College

in the City of Mobile, 978 F.2d 1214, 1222 (11th Cir. 1992). “Congress intended

for courts to rely on Rehabilitation Act cases when interpreting similar language

in the ADA.” Pritchard v. Southern Co. Services, 92 F.2d 1130, 1132 n.2 (11th

Cir. 1996).   Like the ADA, the Rehabilitation Act imposes a duty on entities

covered by the act to provide employees with a disability a reasonable

accommodation. See Harris v. Thigpen, 941 F.2d 1495, 1525 (11th Cir. 1991).

Accordingly, our holding in Wood that the duty to provide a reasonable

accommodation is not triggered unless a specific demand for an accommodation

has been made, is binding precedent for purposes of defining the scope of the




      1
         Bellingrath Gardens raised this argument both before the district court and
on appeal, but Gaston, for whatever reason, chose not to respond to it. While we
recognize that the district court did not address this argument, we may affirm the
district court’s judgment “on any ground that finds support in the record.” See
Jaffe v. Dunham, 77 S. Ct. 307, 308 (1957).
                                          6
duty to provide a reasonable accommodation under the ADA.2

      Moreover, the EEOC’s interpretive guidelines, issued pursuant to its

authority to issue regulations under the ADA, provide that “[i]n general . . . it is

the responsibility of the individual with a disability to inform the employer that

an accommodation is needed.” 29 C.F.R. pt. 1630 App. § 1630.9. “Once a

qualified individual with a disability has requested provision of reasonable

accommodation, the employer must make a reasonable effort to determine the

appropriate accommodation.” Id.

      Thus, both our precedent and the EEOC’s interpretive guidelines clearly

provide that the initial burden of requesting an accommodation is on the

employee. Only after the employee has satisfied this burden and the employer

fails to provide that accommodation can the employee prevail on a claim that her

employer has discriminated against her.

      In this case, Gaston did not request a reasonable accommodation after Ms.

Wyas, her manager, informed her about the new job requirements of a gift shop


      2
         Although Wood did not involve employment discrimination but instead
involved alleged discrimination in a college admissions decisions, this distinction
is irrelevant. The Rehabilitation Act’s prohibition against discriminating against
an individual with a disability “unquestionabl[y]” applies to employment decisions.
Consolidated Rail Corp. v. Darrone, 104 S. Ct.1238, 1253 (1984).
                                         7
cashier. Instead, she simply told Ms. Wyas that she knew Gaston could not meet

those requirements and then resigned without explanation approximately three

weeks later. Gaston’s failure to demand a reasonable accommodation after

being shown the new job requirements is fatal to her ability to prevail on her

claim that Bellingrath Gardens discriminated against her by failing to provide

a reasonable accommodation.3

                             III. CONCLUSION

      AFFIRMED.




      3
       We note that a different case might be presented if Gaston could show that
the new job requirements were implemented for the purpose of discriminating
against her because of her disability. However, Gaston presented no such
evidence.
                                        8